Case 3:16-cv-30179-KAR Document 41-6 Filed 01/09/19 Page 1 of 3




                      EXHIBITN
          ,
          Case 3:16-cv-30179-KAR Document 41-6 Filed 01/09/19 Page 2 of 3
                EXHIBIT


                                                                              0035

                                    SENIOR CLERK AND TYPIST

        NATURE OF WORK IN THIS CLASS: .

               This is responsible clerical and typing w0rk of moderate difficulty.
               Work involves responsibility for performing clerical tasl<s of moderate
        complexity and decision which require the abili~y ~o type accurately and with
        moderate speed from copy of more than average diff~culty. \~ork is performed
        under supervision and involves the moderate exercise of jnitiatiYe and
        judgement in carrying out established departmental clerical procedures, and in
        making work decisions, requiring the application of policies, regulations, and
        laws governing the work performed. Supervisory adVise, assistance, and review
        are ordinarily available in dealing with unusual or difficult problems.
        Working supervision may be exercised over a few clerical employees engaged in
        routine work.

        ILLUSTRATIVE EXAMPLES OF WORK:

                Types, proofreads, cuts stencils for, material of more than average
        diffiCUlty from clea~ copy, rough draft, recording machines, or data
        personnally developed according to standard'procedures.
                Makes computations of moderate complexity by hand or machine; verifies,
        corrects similar computations by other clerks.
                Compiles, tabUlates, applies standard formulas to statistical data of
        moderate compleXity.
                Answers counter and telephone requests, inqUires, and complaints in
        which departmental information,of moderate technicality is given and received.
                Interprets laws, regUlations, and policies governing the work performed
        to 'the pUblic; assists the pUblic in completing forms, statements, and
        applications.
                Accepts, records, reconciles fees and payments made on a considerable
"
        scale; issues licenses and permits.
                Prepares, verifies, processes reqUisitions, bills, payrolls, schedules,
        warrents, and similar material; maintains appropriation and expenditure
        accounts; reconciles bank accounts.
                Conducts interviews, maintains records, prepares forms, reports, and
        notices, and perforrns other clerical work involVing the selection and
        organization of prescribed data from source material requiring familiarity
        with departmental operations and procedures.
                Performs all clerical work in a small office, such as an elementary
        school. office.
                Performs all clerical work involved in carrying aut an entire clerical
        procedure where continuity is reqUired to accomplish departmental objectives.



    (




                                                                                          /
 Case 3:16-cv-30179-KAR Document 41-6 Filed 01/09/19 Page 3 of 3




                                                                      0035


       May' exercise working supervision over a few clerks engaged in routine
office work.
       Operates common office appliances not requiring special training, such
as adding, calcUlating, duplicating, stamping, folding, and check writing
machines; may act as relief telephone operator.
       May operate office equipment requiring on-tile-job training, such as
addressing, test scoring, photocopying, bookl<eeping, and billing machines,
comptorneters, two-way radios, and similar equipments.
       Performs related work as required.
DESIRABLE   KNO\~LEDGES!   ABILITIES, AND SKILLS:
       Thorough knowledge of the operation and care of a typewriter.
       Considerable knowledge of modern office practices, procedures, ~md
equipment.
       Considerable knoWledge of business English, spelling, and commercial
arithmetic.
       Considerable knowledge of departmental programs, functions, operations,
policies, practices, and terminology with respect to work performed.
       Working know~edge of rules, regulations, laws, and ordinances governing
work performed.
       Working kno~/ledge of the operation and care of common office appliances
and machines.
       Working knowledge, as required, of municipal bookkeeping.
       Ability to type accurately and with moderate speed from copy of more
than average difficulty.
       Ability to use initiative and judgement in the arrangement of material
typed.
       Abi+ity to understand and follow oral and written instructions.
       Ability to make moderately complex computations and tabUlations with
speed and accuracy.
       Ability, as required, to exercise working supervision over a few
clerical. employees.
       Ability to make work decisions in acoordance with laws, .rUles,
regUlations, policies, and proQedures governing work performed.
       Ability to             erical records of moderate complexity and to
prepare reports from such records.                  .                  ,
       Ability to establish and maintain effective working relationships with
other employees and the general pUblic.
       Ability to interpret departmental rules and regulations, and the laws
under which it operat~s, to the general public.
       Skill in the operation and care of a typewriter.
DESIRABLE EXPERIENCE AND TRAINING:.
       Considerable experience in typing and general office and clerical work,
preferably in the department of a comparable municipal agency.
       Graduation form a standard high school, including or supplemented by
courses in typing and general office and commercial subjects.



                                          - 2-
